Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Applicant’s Amendment
The examiner notes that the ‘based on an orientation of the apparatus” used in the ‘selecting at least one microphone’, and the ‘determining an orientation change of the apparatus” step of claim 20,28,36 are read as enabled by the parameters/indications determined by microphone configuration determiner 105 configured relative to the stages shown in fig. 2, where the orientation of the apparatus defines the locations of the microphones as per the relative microphone positioning as shown in figures 4-11 relative to the apparatus.
The examiner notes the claimed ‘selecting at least one microphone signal’ is readas enabled by the selector as part of recording mode controller 123 as shown in fig. 2.
‘Determining a recording mode’ as used in claims 20, 28, 36 is as performed via recording mode determiner 121 defined as shown in fig. 2.
The examiner notes that the recording modes are read as defined by the specification.
The examiner notes the method of claim 20 is read as performed by the apparatus of claim 28 using the computer program product / software of claim 36.
The terminal disclaimer filed 8-26-2021 has been approved.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 20-39 
The following is an examiner’s statement of reasons for allowance: 

Prior art to Visser US 20120128175 Al) in view of Shaw (US 20130275873 Al) discloses a method comprising selecting an appropriate set of microphones for a recording mode selected based on an orientation of a smart phone (para. 64,65,83 Fig. 4 Visser, Fig. 71 para. 422 Shaw). However they do not disclose the specific signal processing functions implemented by a signal processing architecture as defined in applicant’s figures 1-3.
Prior art to Huttunen et al (US 9955263 B2) teaches well known recording modes for cell phones (Col 6 lines 10-26). 

In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed signal processing in the prior art mobile terminals with adaptive recording modes based on the device orientation.

		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003